UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: September 19, 2007 (Date of earliest event reported) PG&E CORPORATION (Exact Name of Registrant as specified in Charter) California 1-12609 94-3234914 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One Market, Spear Tower, Suite 2400, San Francisco, CA 94105 (Address of principal executive offices) (Zip code) 415-267-7000 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) PACIFIC GAS AND ELECTRIC COMPANY (Exact Name of Registrant as specified in Charter) California 1-2348 94-0742640 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 77 Beale Street, P. O. Box 770000, San Francisco, California 94177 (Address of principal executive offices) (Zip code) (415) 973-7000 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting Material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 19, 2007, the Board of Directors of PG&E Corporation elected Peter A. Darbee, who is currently the Chairman of the Board and Chief Executive Officer of PG&E Corporation, to reassume the position of President of PG&E Corporation, effective on September 19, 2007. Mr. Darbee, 54, has served as Chairman of the Board and Chief Executive Officer of PG&E Corporation since July 1, 2007.Prior to that date, Mr. Darbee served as Chairman of the Board, Chief Executive Officer and President of PG&E Corporation, a position he held from January 1, 2006 to June 30, 2007.Mr. Darbee also served as Chairman of the Board of PG&E Corporation subsidiary Pacific Gas and Electric Company (Utility) from January 1, 2006 to May 31, 2007.He served as President and Chief Executive Officer of PG&E Corporation from January 1, 2005 to December 31, 2005.Prior to January 1, 2005, Mr. Darbee had been a Senior Vice President and the Chief Financial Officer of PG&E Corporation from September 20, 1999. Mr. Darbee is entitled to receive compensation and other benefits as described in PG&E Corporation’s and the Utility’s 2007 joint proxy statement filed with the Securities and Exchange Commission. Mr. Darbee does not have any arrangement, understanding, relationship or related transaction with PG&E Corporation or the Utility that would require disclosure pursuant to Item 401(b) or Item 404(a) of Securities and Exchange Commission Regulation S-K.In addition, Mr. Darbee does not have any family relationship with any executive officer or director of PG&E Corporation or the Utility. Item 5.03.Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On September 19, 2007, the Boards of Directors of PG&E Corporation and the Utility amended each company’s Bylaws to adopt a majority vote standard for the election of directors, effective September 19, 2007.This standard provides that a director may be elected only if he or she receives support from a majority of the shares voted, and applies only in uncontested director elections where the number of nominees is less than or equal to the number of available positions.If an incumbent director fails to receive a majority vote, then the director’s term would end (unless the incumbent director has earlier resigned) on the earlier of (1) 90 days after the date on which the voting results are determined, or (2) the date on which the Board of Directors selects a person to fill that director’s position.The standard for elections that are not uncontested elections remains unchanged.In those elections,the nominees receiving the highest number of affirmative votes of the shares entitled to be voted for them, up to the number of directors to be elected by those shares, shall be elected; votes cast against a director and votes that are withheld will not have any legal effect. Also on September 19, 2007, the Utility’s Board of Directors amended the Utility Bylaws to require that, as long as PG&E Corporation and its controlled subsidiaries together hold a majority of the Utility’s outstanding shares, PG&E Corporation may require that the Utility obtain the written consent of the PG&E Corporation Chairman of the Board or the PG&E Corporation Chief Executive Officer for certain “Designated Transactions,” as may be identified from time to time in resolutions adopted by the PG&E Corporation Board of Directors. In order to further amend or rescind the majority voting or “Designated Transaction”
